Name: Commission Regulation (EC) No 2645/98 of 9 December 1998 on the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade policy;  economic geography;  economic analysis;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities 10. 12. 98L 335/22 COMMISSION REGULATION (EC) No 2645/98 of 9 December 1998 on the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1172/95 of 22 May 1995 relating to the trading of goods by the Community and its Member States with non-member countries (1), as last amended by Regulation (EC) No 374/ 98 (2), Whereas in accordance with Article 9 of Regulation (EC) No 1172/95 the introduction of the country nomencla- ture is the responsibility of the Commission; Whereas the version thereof valid on 1 January 1998 was annexed to Commission Regulation (EC) No 2317/97 (3); whereas from 1 January 1999 it will be based on the ISO alpha-2 standard; Whereas it is essential to take into account the decision of the Member States concerned to identify separately the statistical territories of Belgium and Luxembourg; Whereas it is preferable for there to be a transition period allowing Member States to adapt to the amendments made; whereas it is essential for purposes of simplification for this transition period to end when the provisions revising the rules on the Single Administrative Document come into force; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Statistics relating to the Trading of Goods with Non- Member Countries, HAS ADOPTED THIS REGULATION: Article 1 The version valid on 1 January 1999 of the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States is set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1999. However, the Member States may use the three-digit numeric codes also shown in the Annex to this Regula- tion until the provisions revising Annexes 37 and 38 of Commission Regulation (EEC) No 2454/93 (4) come into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1998. For the Commission Yves-Thibault DE SILGUY Member of the Commission (1) OJ L 118, 25. 5. 1995, p. 10. (2) OJ L 48, 19. 2. 1998, p. 6. (3) OJ L 321, 22. 11. 1997, p. 19. (4) OJ L 253, 11. 10. 1993, p. 1. EN Official Journal of the European Communities10. 12. 98 L 335/23 ANNEX NOMENCLATURE OF COUNTRIES AND TERRITORIES FOR THE EXTERNAL TRADE STATISTICS OF THE COMMUNITY AND STATISTICS OF TRADE BETWEEN MEMBER STATES (Version valid with effect from 1 January 1999) EUROPE FR (001) France Including Monaco and the French overseas depart- ments (RÃ ©union, Guadeloupe, Martinique and French Guiana) BE (017) Belgium LU (018) Luxembourg NL (003) Netherlands DE (004) Germany Including the island of Heligoland; excluding the territory of BÃ ¼singen IT (005) Italy Including Livigno GB (006) United Kingdom Great Britain, Northern Ireland, Channel Islands and Isle of Man IE (007) Ireland DK (008) Denmark GR (009) Greece PT (010) Portugal Including Azores and Madeira ES (011) Spain Including Balearic Islands and Canary Islands; excluding Ceuta and Melilla XC (021) Ceuta XL (023) Melilla SE (030) Sweden FI (032) Finland Including Ã land Islands AT (038) Austria IS (024) Iceland NO (028) Norway Including Svalbard Archipelago and Jan Mayen Island LI (037) Liechtenstein CH (039) Switzerland Including the German territory of BÃ ¼singen and the Italian municipality of Campione dItalia FO (041) Faroe Islands AD (043) Andorra GI (044) Gibraltar VA (045) Vatican City MT (046) Malta Including Gozo and Comino SM (047) San Marino EE (053) Estonia LV (054) Latvia LT (055) Lithuania PL (060) Poland CZ (061) Czech Republic SK (063) Slovakia EN Official Journal of the European Communities 10. 12. 98L 335/24 HU (064) Hungary RO (066) Romania BG (068) Bulgaria AL (070) Albania UA (072) Ukraine BY (073) Belarus MD (074) Moldova RU (075) Russia SI (091) Slovenia HR (092) Croatia BA (093) Bosnia and Herzegovina YU (094) Federal Republic of Yugoslavia Serbia and Montenegro XM (096) Former Yugoslav Republic of Macedonia AFRICA MA (204) Morocco DZ (208) Algeria TN (212) Tunisia LY (216) Libya EG (220) Egypt SD (224) Sudan MR (228) Mauritania ML (232) Mali BF (236) Burkina Faso NE (240) Niger TD (244) Chad CV (247) Cape Verde SN (248) Senegal GM (252) Gambia GW (257) Guinea-Bissau GN (260) Guinea SL (264) Sierra Leone LR (268) Liberia CI (272) Ivory Coast GH (276) Ghana TG (280) Togo BJ (284) Benin NG (288) Nigeria CM (302) Cameroon CF (306) Central African Republic GQ (310) Equatorial Guinea ST (311) Sao TomÃ © and PrÃ ­ncipe GA (314) Gabon CG (318) Congo (Republic) EN Official Journal of the European Communities10. 12. 98 L 335/25 CD (322) Congo (Democratic Republic) Formerly Zaire RW (324) Rwanda BI (328) Burundi SH (329) St Helena and dependencies Dependencies of St Helena: Ascension Island and Tristan da Cunha Islands AO (330) Angola Including Cabinda ET (334) Ethiopia ER (336) Eritrea DJ (338) Djibouti SO (342) Somalia KE (346) Kenya UG (350) Uganda TZ (352) Tanzania Tanganyika, Zanzibar and Pemba SC (355) Seychelles and dependencies MahÃ ©, Silhouette, Praslin (including La Digue), FrÃ ©gate, Mamelles and RÃ ©cifs, Bird and Denis, Plate and CoÃ «tivy, Amirantes, Alphonse, Providence and Aldabra Islands IO (357) British Indian Ocean Territory Chagos Archipelago MZ (366) Mozambique MG (370) Madagascar MU (373) Mauritius Mauritius, Rodrigues and Agalega Islands and Cargados Carajos Shoals (St Brandon Islands) KM (375) Comoros Grande Comore, Anjouan and MohÃ ©li YT (377) Mayotte Grande-Terre and Pamanzi ZM (378) Zambia ZW (382) Zimbabwe MW (386) Malawi ZA (388) South Africa NA (389) Namibia BW (391) Botswana SZ (393) Swaziland LS (395) Lesotho AMERICA US (400) United States of America Including Puerto Rico CA (404) Canada GL (406) Greenland PM (408) St Pierre and Miquelon MX (412) Mexico BM (413) Bermuda GT (416) Guatemala BZ (421) Belize EN Official Journal of the European Communities 10. 12. 98L 335/26 HN (424) Honduras Including Swan Islands SV (428) El Salvador NI (432) Nicaragua Including Corn Islands CR (436) Costa Rica PA (442) Panama Including former Canal Zone AI (446) Anguilla CU (448) Cuba KN (449) St Kitts and Nevis HT (452) Haiti BS (453) Bahamas TC (454) Turks and Caicos Islands DO (456) Dominican Republic VI (457) US Virgin Islands AG (459) Antigua and Barbuda DM (460) Dominica KY (463) Cayman Islands JM (464) Jamaica LC (465) St Lucia VC (467) St Vincent Including northern Grenadines VG (468) British Virgin Islands BB (469) Barbados MS (470) Montserrat TT (472) Trinidad and Tobago GD (473) Grenada Including southern Grenadines AW (474) Aruba AN (478) Netherlands Antilles CuraÃ §Ã £o, Bonaire, St Eustatius, Saba and southern part of St Martin CO (480) Colombia VE (484) Venezuela GY (488) Guyana SR (492) Suriname EC (500) Ecuador Including Galapagos Islands PE (504) Peru BR (508) Brazil CL (512) Chile BO (516) Bolivia PY (520) Paraguay UY (524) Uruguay AR (528) Argentina FK (529) Falkland Islands ASIA CY (600) Cyprus TR (052) Turkey LB (604) Lebanon EN Official Journal of the European Communities10. 12. 98 L 335/27 SY (608) Syria IQ (612) Iraq IR (616) Iran IL (624) Israel XP (625) West Bank and Gaza Strip West Bank includes East Jerusalem JO (628) Jordan SA (632) Saudi Arabia KW (636) Kuwait BH (640) Bahrain QA (644) Qatar AE (647) United Arab Emirates Abu Dhabi, Dubai, Sharjah, Ajman, Umm al Qaiwain, Ras al Khaima and Fujairah OM (649) Oman YE (653) Yemen Formerly North Yemen and South Yemen GE (076) Georgia AM (077) Armenia AZ (078) Azerbaijan KZ (079) Kazakhstan TM (080) Turkmenistan UZ (081) Uzbekistan TJ (082) Tajikistan KG (083) Kyrghyzstan AF (660) Afghanistan PK (662) Pakistan IN (664) India Including Sikkim BD (666) Bangladesh MV (667) Maldives LK (669) Sri Lanka NP (672) Nepal BT (675) Bhutan MM (676) Myanmar Formerly Burma TH (680) Thailand LA (684) Laos VN (690) Vietnam KH (696) Cambodia ID (700) Indonesia MY (701) Malaysia Peninsular Malaysia and Eastern Malaysia (Sarawak, Sabah and Labuan) BN (703) Brunei SG (706) Singapore PH (708) Philippines MN (716) Mongolia CN (720) China EN Official Journal of the European Communities 10. 12. 98L 335/28 KP (724) North Korea KR (728) South Korea JP (732) Japan TW (736) Taiwan HK (740) Hong Kong MO (743) Macao OCEANIA AU (800) Australia PG (801) Papua New Guinea Including New Britain, New Ireland, Lavongai (New Hanover), Admiralty, Bougainville, Buka, Green, dEntrecasteaux, Trobriand and Woodlark Islands and Louisiade Archipelago and their depen- dencies XO (802) Australian Oceania Cocos (Keeling), Christmas, Heard, McDonald and Norfolk Islands NR (803) Nauru NZ (804) New Zealand Excluding Ross Dependency (Antarctica) SB (806) Solomon Islands TV (807) Tuvalu NC (809) New Caledonia and dependencies Dependencies of New Caledonia: Isle of Pines, Loyalty, Huon, Belep, Chesterfield and Walpole Islands XA (810) American Oceania American Samoa, Guam, minor US outlying islands (Baker, Howland, Jarvis, Johnston, Kingman Reef, Midway, Palmyra and Wake) WF (811) Wallis and Futuna Islands Including Alofi KI (812) Kiribati PN (813) Pitcairn Including Henderson, Ducie and Oeno Islands XZ (814) New Zealand Oceania Tokelau and Niue Islands; Cook Islands FJ (815) Fiji VU (816) Vanuatu TO (817) Tonga WS (819) Samoa MP (820) Northern Mariana Islands PF (822) French Polynesia Marquesas, Society and Gambier Islands, Tubuai Islands and Tuamotu Archipelago; including Clip- perton Island FM (823) Federated States of Micronesia (Yap, Kosrae, Chuuk, Pohnpei) MH (824) Marshall Islands PW (825) Palau OTHER TERRITORIES XR (890) Polar regions Arctic regions not elsewhere specified or classified: Antarctica; also Amsterdam, St Paul, Crozet, Kerguelen and Bouvet Islands; South Georgia and South Sandwich Islands EN Official Journal of the European Communities10. 12. 98 L 335/29 MISCELLANEOUS QU (958) Countries and territories not determined Optional or QV (959) Countries and territories not determined in the context of intra-Community trade Optional QW (960) Countries and territories not determined in the context of trade with non-member countries Optional QX (977) Countries and territories not disclosed for commercial or mili- tary reasons Optional or QY (978) Countries and territories not disclosed for commercial or mili- tary reasons in the context of intra-Community trade Optional QZ (979) Countries and territories not disclosed for commercial or mili- tary reasons in the context of trade with non-member countries Optional